Citation Nr: 0722580	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  02-17 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating higher than 20 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1984 to January 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2001, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2003, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge of the Board.  A transcript of 
the hearing is of record.

In a decision, dated in July 2005, the Board denied the 
veteran's claim for increase for degenerative disc disease of 
the lumbar spine.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court). In an Order, entered in January 2007, the 
Court granted the Joint Motion to Remand of the parties, 
Secretary of VA and the veteran, represented by counsel, and 
vacated the Board's decision of July 2005 decision and 
remanded the case to the Board for readjudication consistent 
with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

In the Joint Motion to Remand, the parties stated that the 
Board did not supply adequate reasons and bases about 
functional loss during flare-ups or exacerbations of 
degenerative disc disease of the lumbar spine, pursuant to 
38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 
(1995). 



In January 2007, the veteran through counsel submitted 
additional evidence consisting of a request by a VA physician 
for a wheelchair for the veteran because of back pain.  And 
the veteran through counsel argued that there has been a 
material changed in the disability to warrant a re-
examination by VA. 

In order to comply with the Joint Motion and in light of the 
additional evidence, further evidentiary development is 
necessary under the duty to assist, and the case is REMANDED 
for the following.

1. Ensure VCAA compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2. Schedule the veteran for a VA 
orthopedic examination to determine the 
current degree of orthopedic impairment 
due to the service-connected 
degenerative disc disease of the lumbar 
spine.  The veteran's file must be made 
available for review by the examiner.

i). The examiner is asked to describe 
range of motion of the lumbar spine 
in degrees to include forward 
flexion, extension, left and right 
lateral flexion, and left and right 
lateral rotation, and whether the 
range of motion would be different 
for the dorsolumbar spine or the 
thoracolumbar spine.  The examiner is 
also asked to comment on whether in 
the context of range of motion there 
is any difference in the terms 
"dorsolumbar" spine or 
"thoracolumbar" spine.  

ii). The examiner is asked to 
describe any additional functional 
loss due pain, supported by adequate 
pathology and evidenced by the 
visible behavior of the claimant 
undertaking the motion, weakness, 
weakened movement, excess 
fatigability, or pain on movement, 
interfering with sitting standing, or 
weight-bearing.  Any additional 
functional loss should, if feasible, 
be expressed in terms of additional 
limitation of motion in degrees in 
the affected plane or planes.

iii). The examiner is asked to 
describe any additional functional 
loss during flare-ups or 
exacerbations.  If feasible, the 
additional functional loss should be 
expressed in terms of additional 
limitation of motion in degrees in 
the affected plane or planes.  If 
flare-ups or exacerbations can not be 
duplicated on examination, the 
examiner is asked to make a 
reasonable estimate or state that 
such an estimate would be 
speculative.

iv). The examiner is asked to 
describe the chronic orthopedic 
manifestations, if any, of the 
service-connected degenerative disc 
disease of the lumbar spine, 
requiring the use of a wheelchair. 

b). Schedule the veteran for a VA 
neurological examination to determine 
the degree of neurological impairment 
due to the service-connected 
degenerative disc disease of the lumbar 
spine.  The veteran's file must be made 
available for review by the examiner.

i). The examiner is asked to describe 
any neurological deficit in terms of 
mild, moderate, or moderately severe 
incomplete paralysis of the nerve 
involved.  Nerve conduction tests and 
electromyography should be done.  

ii). The examiner is asked to comment 
on whether the veteran has 
incapacitating episodes of disc 
syndrome with a total duration of at 
least six weeks during the previous 
12-month period.  An incapacitating 
episode is a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician. 

iii). The examiner is asked to 
describe the chronic neurological 
manifestations, if any, of the 
service-connected degenerative disc 
disease of the lumbar spine, 
requiring the use of a wheelchair.

3. After the above has been completed, 
adjudicate the claim.  If the 
determination remains adverse, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


